DETAILED ACTION
Receipt is acknowledged of applicant’s Preliminary Amendment/Remarks filed 9/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 has been amended.  Claims 1-7 have been cancelled. No claims are newly added.  Accordingly, claims 1 and 8-16 remain pending in the application. 

Information Disclosure Statement
	The IDS dated 6/27/2022 has been considered. A signed copy is enclosed herewith.

Specification
The use of the term Matrigel®, which is a trade name or a mark used in commerce, has been noted in this application at [0007] of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 8 is objected to because of the following informalities: the word “the” should be inserted before “isolated live cells” and before “magnesium particles”.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 101/112 (Use claims) 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Said claims provide for the use of an injectable in situ pore-forming hydrogel system and also includes method steps, thus it is unclear whether the claims are drawn to an intended use of an injectable system or whether the claims are drawn to a method of using an injectable system. The examiner is interpreting said claims as an intended use in terms of prior art. 
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to the use of an injectable in situ pore-forming hydrogel system which does not fall into any of the four categories of statutory subject matter (i.e., process, machine, manufacture, composition of matter; see MPEP 2106).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Matrigel® at line 10 of the claim.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe solubilized basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells and, accordingly, the identification/description is indefinite.
Claim 1 recites the limitation, “wherein 0.2 mg to 2.0 mg of magnesium particles are added to one milliliter of the injectable in situ pore-forming hydrogel system” in lines 14-15 of the claim. The phrase, “magnesium particles” lacks antecedent basis. The claim is indefinite because it is unclear if the 0.2 mg to 2.0 mg of magnesium particles are referring to the total amount of magnesium particles or a partial amount of magnesium particles. Further, the phrase “added to” implies a method step even though the claim is drawn to a product. The claim is also indefinite because it is unclear what structural components are required by the limitation. The limitation could be interpreted as the injectable hydrogel system is a total volume of 1 ml and the magnesium particles are in a concentration of 0.2 mg to 2.0 mg of said injectable hydrogel system or the limitation could be interpreted to mean that and the magnesium particles are in a concentration of 0.2 mg to 2.0 mg per 1 mL of said injectable hydrogel system. 
Claim 1 recites the limitation, “the method” at the 2nd to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a method”, thus, it is unclear what “the method” is referring to.
Dependent claims 8-16 do not remedy the indefinite issues and as such said dependent claims suffer from the same deficiencies.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“In situ gas foaming based on magnesium particle degradation: A novel approach to fabricate injectable macroporous hydrogels”, Biomaterials, Vol. 232, Dec. 2019, 119727; hereafter as “Tang”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	The instant invention is drawn to the injectable in situ pore-forming hydrogel system of claim 1, a method of preparing thereof and uses thereof.
 	Regarding instant claim 1, Tang teaches injectable in situ pore-forming hydrogels comprising magnesium particles and cells (title; abstract). Tang teaches the particular hydrogel materials, alginate, gelatin, collagen and silk fibroin (section 2.1, last para.). Tang teaches the particular cells, stem cells and  murine embryo fibroblasts (3T3-L1) cells (abstract; section 2.3, 2nd para.) and a concentration thereof of 107 cells/mL (section 2.3, 1st para.). Tang also teaches that the magnesium particles have a purity of 99.9%, an average particle size of 20 um, 50 um and 100 um, and a concentration of 1 mg/mL (section 2.1, 1st and 3rd paragraphs).	
	Tang is silent to “a mass fraction of magnesium element in the magnesium particles is above 99.98%”.
	However, as discussed above, Tang teaches that the magnesium particles have a purity of 99.9%.
	MPEP 2144.05(I) states, 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 

In light of MPEP 2144.05(I), while the prior art’s teaching of 99.9% and the claimed “above 99.98%” do not overlap but are ‘merely close’, a prima facie case of obviousness exists.
	Regarding instant claim 8, Tang teaches a method of preparing the injectable hydrogel comprising mixing a hydrogel, live cells, and magnesium particles (section 2.1, 2nd para.).
Regarding instant claim 9, Tang teaches said injectable hydrogel is useful in tissue regeneration (section 1, last para.).
Regarding instant claim 10, Tang teaches that the hydrogels are cross-linked (section 3.1, 1st para.).
Regarding instants claim 11 and 12, Tang teaches calcium chloride solution was used for cross-linking (chemical cross-linking) (section 2.1, 2nd para.) and additionally teaches ionic, pH-sensing, thermal and enzyme-mediated crosslinking (section 3.1, 1st para.).
Regarding instant claim 13, Tang teaches a crosslinking duration of 30 min (section 2.2, 1st para.).
Regarding instant claim 14, Tang teaches elastic modulus values of 30kPa and 80kPa (section 3.1, 3rd para.) as well as hydrogels having a high water content (section 1, 1st para.).
Tang is silent to a water content of more than 80 wt%.
However, MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

In this case, because Tang teaches a substantially identical composition and process of making thereof, a prima facie case has been established. Thus, a skilled artisan would reasonably expect that a substantially identical composition produced by a substantially identical method would yield a product having the same characteristics as that of the claimed invention including a water content of more than 80 wt%.
Regarding instant claim 15, Tang teaches optimum pore sizes of 125-250 um (section 3.1, 2nd para.).
Regarding instant claim 16, Tang teaches porosities of at least 50% (Fig. 2d).
	Thus, the teachings of Tang render the instant claims prima facie obvious.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gravett et al. (WO 2019/046834 A1, Sep. 1, 2017, hereafter as “Gravett”) teaches an injectable cross-linked hydrogel composition (title; [0022], [0053], [0055] and [0189]). Gravett teaches said composition can contain cells including embryonic stem cells or mesenchymal stem cells as well as cell concentrations of 1, 5, 10 and 20 x 106 cells/mL ([0250] and [0315]).  Gravett also teaches incorporating porogens including magnesium salts ([0233]). Gravett teaches the particular polymer materials, alginate, chitosan, cellulose, hyaluronic acid, gelatin, collagen, chondroitin sulfate, polyethylene glycol and polyvinyl alcohol ([0052], [0061], [0161] and [0163]). Gravett exhibits pore sizes of 200-500 um [0316]).  Gravett is silent to “magnesium particles having an average particle size of 20-100 um or a maximum particle size of 150 um”. Gravett is also silent to a concentration of magnesium particles of 0.2 mg to 2.0 mg per mL of hydrogel as well as a mass fraction of the magnesium element in the magnesium particles is above 99.98%.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617